Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the application filed on 06/28/2019. Claims 1-20 are examined.

Specification
The disclosure is objected to because of the following informalities:  
Paragraph 16 line 3 “administrator service 140”, administrator service is not listed on any figure and item 140 is listed as a requirements database numerous times throughout the rest of the document.
Paragraph 20 line 2 “administrator service 140”, administrator service is not listed on any figure and item 140 is listed as a requirements database numerous times throughout the rest of the document.
Paragraph 28 line 2 “training module 227” should read “training module 226”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 8-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 20210397793) in view of Carroll (U.S. 20150150090).

Regarding claim 1,
Li discloses: A method comprising: receiving a request for a user to perform a task ([0020] choosing suggested rephrases) extracting first information from the secure document; extracting second information from a profile of the user; inputting the first information and the second information into a machine learning model ([0046] each rephrasing model may take into account parameters relating to the user, user history data (user's usual writing style), the type of content, the type of document); receiving as output from the machine learning model ([0020] ML models may be utilized to provide suggestions for rewriting the segments to convey a different tone) a plurality of activities for performing the task ([0046] provide as an output one or more suggested rephrases for the segment that modify); and transmitting a workflow comprising the plurality of activities to the user ([0046] The suggested rephrases may be transmitted to the applications for display to the user).
Li does not disclose: with respect to a secure document
However in the same field of endeavor Carroll discloses: with respect to a secure document ([0015] the sender 10 may operate a sender client device 160 to provide (e.g., transmit, upload, send) a document 20 to be electronically signed to the ESS 110, where it is securely stored); 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Carroll in performing a task of Li by performing a task on a document that is secure. A person of ordinary skill would have been motivated to combine Li and Carroll in order to use a variety of authentication methods to verify user identity when signing a document according to a hierarchy of authentication levels [0035-0036]).

Regarding claim 2,
Li in view of Carroll discloses: The method of claim 1, 
Additionally Carroll discloses: wherein the task requires identity verification of the user among performance of other activities ([0036] to verify identity when signing a document… three distinct selection scenarios 240, 243, and 246 in which one or more authentication mechanisms are selected for association with a document). The motivation to combine is similar to the motivation in claim 1.

Regarding claim 3, 
Li in view of Carroll discloses: The method of claim 2, 
Additionally Carroll discloses: wherein the plurality of activities includes the other activities and excludes the identity verification ([0011] “geo-location” or “badges”). The motivation to combine is similar to the motivation in claim 1.

Regarding claim 4, 
Li in view of Carroll discloses: The method of claim 3, 
Additionally Carroll discloses: wherein the second information comprises indicia of a previously performed identity verification ([0011] authentication history). The motivation to combine is similar to the motivation in claim 1.

Regarding claim 8,
Li discloses: A non-transitory computer-readable medium comprising memory with instructions encoded thereon, the instructions, when executed, causing one or more processors to perform operations, the instructions comprising instructions to: receiving a request for a user to perform a task ([0020] choosing suggested rephrases) extracting first information from the secure document; extracting second information from a profile of the user; inputting the first information and the second information into a machine learning model ([0046] each rephrasing model may take into account parameters relating to the user, user history data (user's usual writing style), the type of content, the type of document); receiving as output from the machine learning model ([0020] ML models may be utilized to provide suggestions for rewriting the segments to convey a different tone) a plurality of activities for performing the task ([0046] provide as an output one or more suggested rephrases for the segment that modify); and transmitting a workflow comprising the plurality of activities to the user ([0046] The suggested rephrases may be transmitted to the applications for display to the user).
Li does not disclose: with respect to a secure document
However in the same field of endeavor Carroll discloses: with respect to a secure document ([0015] the sender 10 may operate a sender client device 160 to provide (e.g., transmit, upload, send) a document 20 to be electronically signed to the ESS 110, where it is securely stored); 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Carroll in performing a task of Li by performing a task on a document that is secure. A person of ordinary skill would have been motivated to combine Li and Carroll in order to use a variety of authentication methods to verify user identity when signing a document according to a hierarchy of authentication levels [0035-0036]).

Regarding claim 9,
Li in view of Carroll discloses: The non-transitory machine-readable medium of claim 8, 
Additionally Carroll discloses: wherein the task requires identity verification of the user among performance of other activities ([0036] to verify identity when signing a document… three distinct selection scenarios 240, 243, and 246 in which one or more authentication mechanisms are selected for association with a document). The motivation to combine is similar to the motivation in claim 1.

Regarding claim 10, 
Li in view of Carroll discloses: The non-transitory machine-readable medium of claim 9, 
Additionally Carroll discloses: wherein the plurality of activities includes the other activities and excludes the identity verification ([0011] “geo-location” or “badges”). The motivation to combine is similar to the motivation in claim 1.

Regarding claim 11, 
Li in view of Carroll discloses: The non-transitory machine-readable medium of claim 10, 
Additionally Carroll discloses: wherein the second information comprises indicia of a previously performed identity verification ([0011] authentication history). The motivation to combine is similar to the motivation in claim 1.

Regarding claim 15,
Li discloses: A system comprising: memory with instructions encoded thereon; and one or more processors that, when executing the instructions, are caused to perform operations comprising: receiving a request for a user to perform a task ([0020] choosing suggested rephrases) extracting first information from the secure document; extracting second information from a profile of the user; inputting the first information and the second information into a machine learning model ([0046] each rephrasing model may take into account parameters relating to the user, user history data (user's usual writing style), the type of content, the type of document); receiving as output from the machine learning model ([0020] ML models may be utilized to provide suggestions for rewriting the segments to convey a different tone) a plurality of activities for performing the task ([0046] provide as an output one or more suggested rephrases for the segment that modify); and transmitting a workflow comprising the plurality of activities to the user ([0046] The suggested rephrases may be transmitted to the applications for display to the user).
Li does not disclose: with respect to a secure document
However in the same field of endeavor Carroll discloses: with respect to a secure document ([0015] the sender 10 may operate a sender client device 160 to provide (e.g., transmit, upload, send) a document 20 to be electronically signed to the ESS 110, where it is securely stored); 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Carroll in performing a task of Li by performing a task on a document that is secure. A person of ordinary skill would have been motivated to combine Li and Carroll in order to use a variety of authentication methods to verify user identity when signing a document according to a hierarchy of authentication levels [0035-0036]).

Regarding claim 16,
Li in view of Carroll discloses: The system of claim 15, 
Additionally Carroll discloses: wherein the task requires identity verification of the user among performance of other activities ([0036] to verify identity when signing a document… three distinct selection scenarios 240, 243, and 246 in which one or more authentication mechanisms are selected for association with a document). The motivation to combine is similar to the motivation in claim 1.

Regarding claim 17, 
Li in view of Carroll discloses: The system of claim 16, 
Additionally Carroll discloses: wherein the plurality of activities includes the other activities and excludes the identity verification ([0011] “geo-location” or “badges”). The motivation to combine is similar to the motivation in claim 1.

Regarding claim 18, 
Li in view of Carroll discloses: The system of claim 17, 
Additionally Carroll discloses: wherein the second information comprises indicia of a previously performed identity verification ([0011] authentication history). The motivation to combine is similar to the motivation in claim 1.

Claims 5-7, 12-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 20210397793) in view of Carroll (U.S. 20150150090) and in further view of Dutt (U.S. 20160057623).

Regarding claim 5, 
Li in view of Carroll discloses: The method of claim 3, 
Additionally Carroll discloses: wherein inputting the first information and the second information into the machine learning model further comprises inputting a current location of the user into the machine learning model ([0011] geo-location features; [0018] The geo-location facility may access or otherwise obtain information from the client device 161, such as fine-grained position information provided by a GPS receiver), 
Li in view of Carrol does not disclose: and wherein the plurality of activities is influenced by the current location of the user.
However in the same field of endeavor Dutt discloses: and wherein the plurality of activities is influenced by the current location of the user ([0027] have focused on avoiding the use of authentication mechanisms by establishing trusted areas where the identity of the user can be established with high probability based on their location). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Dutt in the inputting of location data of Li in view of Carroll by having the ML output be modified according to what was input, in this case the modification being a modification to the authentication procedures according to location. A person of ordinary skill would have been motivated in order to increase usability by bypassing authentication [0027].
Regarding claim 7, 
Li in view of Carroll discloses: The method of claim 5, 
Additionally Li discloses: wherein the first information comprises information representative of a document type corresponding to the secure document ([0046] each rephrasing model may take into account… the type of document). 

Regarding claim 6, 
Li in view of Carroll and in further view of Dutt discloses: The method of claim 5, 
Additionally Carroll discloses: wherein the method further comprises:- 26 -FW Dkt Ref 36292-46438 (0048.utility.us.org) retrieving, from a requirements database, an identity verification protocol corresponding to the current location of the user ([0018] a geo-location facility, used to track the location of the signer 11 as he engages in activities with the ESS 110); 
Additionally Dutt discloses: and modifying the workflow to include the identity verification protocol ([0104] When the user is in a public location, lower trust levels may be assigned based on the location. For example, if the user is in a location which is known to have many potential impostors, a lower trust level is assigned. Then, for example, step 403 includes performing additional tasks for authentication). The motivation to combine is similar to the motivation in claim 5.

Regarding claim 12, 
Li in view of Carroll discloses: The non-transitory machine-readable medium of claim 10, 
Additionally Carroll discloses: wherein inputting the first information and the second information into the machine learning model further comprises inputting a current location of the user into the machine learning model ([0011] geo-location features; [0018] The geo-location facility may access or otherwise obtain information from the client device 161, such as fine-grained position information provided by a GPS receiver), 
Li in view of Carrol does not disclose: and wherein the plurality of activities is influenced by the current location of the user.
However in the same field of endeavor Dutt discloses: and wherein the plurality of activities is influenced by the current location of the user ([0027] have focused on avoiding the use of authentication mechanisms by establishing trusted areas where the identity of the user can be established with high probability based on their location). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Dutt in the inputting of location data of Li in view of Carroll by having the ML output be modified according to what was input, in this case the modification being a modification to the authentication procedures according to location. A person of ordinary skill would have been motivated in order to increase usability by bypassing authentication [0027].

Regarding claim 13, 
Li in view of Carroll and in further view of Dutt discloses: The non-transitory machine-readable medium of claim 12, 
Additionally Carroll discloses: wherein the method further comprises:- 26 -FW Dkt Ref 36292-46438 (0048.utility.us.org) retrieving, from a requirements database, an identity verification protocol corresponding to the current location of the user ([0018] a geo-location facility, used to track the location of the signer 11 as he engages in activities with the ESS 110); 
Additionally Dutt discloses: and modifying the workflow to include the identity verification protocol ([0104] When the user is in a public location, lower trust levels may be assigned based on the location. For example, if the user is in a location which is known to have many potential impostors, a lower trust level is assigned. Then, for example, step 403 includes performing additional tasks for authentication). The motivation to combine is similar to the motivation in claim 12.

Regarding claim 14, 
Li in view of Carroll discloses: The non-transitory machine-readable medium of claim 12, 
Additionally Li discloses: wherein the first information comprises information representative of a document type corresponding to the secure document ([0046] each rephrasing model may take into account… the type of document). 

Regarding claim 19, 
Li in view of Carroll discloses: The system of claim 17, 
Additionally Carroll discloses: wherein inputting the first information and the second information into the machine learning model further comprises inputting a current location of the user into the machine learning model ([0011] geo-location features; [0018] The geo-location facility may access or otherwise obtain information from the client device 161, such as fine-grained position information provided by a GPS receiver), 
Li in view of Carrol does not disclose: and wherein the plurality of activities is influenced by the current location of the user.
However in the same field of endeavor Dutt discloses: and wherein the plurality of activities is influenced by the current location of the user ([0027] have focused on avoiding the use of authentication mechanisms by establishing trusted areas where the identity of the user can be established with high probability based on their location). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Dutt in the inputting of location data of Li in view of Carroll by having the ML output be modified according to what was input, in this case the modification being a modification to the authentication procedures according to location. A person of ordinary skill would have been motivated in order to increase usability by bypassing authentication [0027].

Regarding claim 20, 
Li in view of Carroll discloses: The system of claim 19, 
Additionally Carroll discloses: wherein the method further comprises:- 26 -FW Dkt Ref 36292-46438 (0048.utility.us.org) retrieving, from a requirements database, an identity verification protocol corresponding to the current location of the user ([0018] a geo-location facility, used to track the location of the signer 11 as he engages in activities with the ESS 110); 
Additionally Dutt discloses: and modifying the workflow to include the identity verification protocol ([0104] When the user is in a public location, lower trust levels may be assigned based on the location. For example, if the user is in a location which is known to have many potential impostors, a lower trust level is assigned. Then, for example, step 403 includes performing additional tasks for authentication). The motivation to combine is similar to the motivation in claim 12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
McCabe 7/18/2007 (US 8949706) teaches sending secure documents to users for user interaction.
Volluru 8/5/2020 (US 20210042398) teaches validation using machine learning techniques.
SunDaram 5/22/2020 (US 20200372576) teaches creating a workflow based on data.
Sherif 11/14/2018 (US 20190342276) teaches verification using ML based on user input and profile.
Goldberg 8/1/2018 (US 20190079782) teaches bypassing some authentication steps based on various attributes.
Mathew 9-18-2017 (US 10572649) teaches improved processing time for authentication based on user interactions.



Any inquiry concerning this communication or earlier communications from the examiner
should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can
normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/T.A.C./
Examiner, Art Unit 2436
/SHEWAYE GELAGAY/               Supervisory Patent Examiner, Art Unit 2436